Citation Nr: 1719354	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  16-48 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a left arm/neck disability, claimed as radiating left arm, shoulder and neck pain, to include as secondary to the service-connected left middle finger tenosynovitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1954 to April 1963.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for tinnitus, as well as entitlement to compensation pursuant to 38 U.S.C.A. § 1151 have been raised by the record in an April 2017 informal hearing presentation submitted by the Veteran's representative, as well as an April 2017 letter from the Veteran; however, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that it is unclear whether the Veteran truly intends to claim entitlement to compensation under 38 U.S.C.A. § 1151, as the alleged miscutting of a tendon occurred in service, and the Veteran is already service-connected for his left middle finger tenosynovitis that occurred from this incident.  However, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's claim of radiating pain in his left arm, shoulder and neck, the Board notes the Veteran underwent a VA examination in December 2013.  At the time, the examiner initially indicated the Veteran did not have a left arm, shoulder or neck disability.  However, she then stated the Veteran experiences a "strain like" impairment, with referred pain.  The examiner was ambiguous as to whether the Veteran has a strain, a diagnosed disability, or not.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Interestingly, the Board notes a January 1964 VA examination, wherein the Veteran also reported experiencing pain in the left hand that traveled up his forearm.  The December 2013 VA examiner did not acknowledge this report of similar radiating pain, which was made just months after the Veteran's release from active duty.  In addition, the examiner wholly failed to indicate whether the Veteran's radiating pain is related to his left middle finger tenosynovitis.  Based on the foregoing insufficiencies, the Board finds a new examination and medical opinion is necessary in this case.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issue on appeal, to specifically include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, afford the Veteran an appropriate VA examination for his claimed left arm/neck radiating pain disability, by an examiner who has not previously examined this Veteran. 

The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests must be conducted, including any specialty examination warranted.  The examiner must review the results of any testing prior to completion of the report. 

Relative to the Veteran's claimed disability, based on a review of the Veteran's pertinent history and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that any left arm/neck disability diagnosed in the course of the appeal period: 

a) originated during his period of active service or is otherwise etiologically related to his active service;

b) was caused by his left middle finger tenosynovitis disability; or

c) was permanently worsened by his left middle finger tenosynovitis disability.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, and assume such statements are credible for purposes of the opinions.  Additionally, the examiner should also review and discuss the Veteran's January 1964 VA examination, wherein he reported experiencing similar radiating pain in the left hand that traveled up his forearm.  

3.  Then undertake any additional development deemed necessary.

4.  Finally, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
      Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

